DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 14, 17-18, 22-28, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dau et al. (hereinafter Dau) US 2019/0110746.
In regard to claim 1, Dau disclose a case for a dental appliance, the case comprising: (Fig. 1, 3, [0039] [0068] a case) 
a tray for supporting the dental appliance; (Fig. 1, 3, [0014]-[0018] [0039][0066]-[0068] bottom half of a case 1030) 
a cover coupled to the tray; (Fig. 3, [0014]-[0018] [0068] a case with a cover) and
at least one sensor to detect a deformation of the dental appliance. ([0017]-[0020] [0057]-[0058] sensors in the case to sense if the appliance is deformed)
In regard to claim 2, Dau disclose The case of claim 1, the rejection is incorporated herein.
Dau also disclose wherein the at least one sensor is configured to detect the deformation based on tracking contact points of the dental appliance with the at least one sensor. ([0017]-[0020] [0057]-[0058] sensors in the case to sense if the appliance is deformed based on the 3D dental geometry in the case , changes in surface contact would indicate the deformation of the appliance)
In regard to claim 3, Dau disclose The case of claim 1, the rejection is incorporated herein.
Dau also disclose wherein the at least one sensor comprises a contact sensor on the tray to track relative positions of a plurality of contact points between the dental appliance and the contact sensor over time to detect the deformation. (Fig. 3,  [0017]-[0020] [0057]-[0058][0068]  sensors in the case and on the tray to sense if the appliance is deformed based on the 3D dental geometry in the case, changes in surface contact would indicate the deformation of the appliance, the changes in surface contact means the relative positions changed and implied the contact sensor sensed over time)
In regard to claim 4, Dau disclose The case of claim 3, the rejection is incorporated herein.
Dau also disclose wherein the deformation is detected based on changes in the relative positions of the plurality of contact points. (Fig. 3,  [0017]-[0020] [0057]-[0058][0068]  sensors in the case and on the tray to sense if the appliance is deformed based on the 3D dental geometry in the case, changes in surface contact would indicate the deformation of the appliance, the changes in surface contact means the relative positions changed) 
In regard to claim 5, Dau disclose The case of claim 3, the rejection is incorporated herein.
Dau also disclose wherein the deformation is detected based on changes in a number of the plurality of contact points. (Fig. 3,  [0017]-[0020] [0057]-[0058][0068]  sensors in the case and on the tray to sense if the appliance is deformed based on the 3D dental geometry in the case, changes in surface contact would indicate the deformation of the appliance, the changes in surface contact means the relative positions changed, and the change is identified on 3D dental geometry which is a number of contact points) 
In regard to claim 6, Dau disclose The case of claim 3, the rejection is incorporated herein.
Dau also disclose further comprising an accelerometer for determining an orientation of the tray, wherein the relative positions of the plurality of contact points is tracked based on the orientation. ([0020] [0057][0058] accelerometer to determine the change of seating the appliance onto the dentition based on the change in specific contact points or areas) 
In regard to claim 8, Dau disclose The case of claim 3, the rejection is incorporated herein.
Dau also disclose wherein further comprising a pressure sensor. ([0020][0058]  to measure pressure with pressure sensors) 
In regard to claim 9, Dau disclose The case of claim 8, the rejection is incorporated herein.
Dau also disclose wherein the pressure sensor is configured to detect whether the dental appliance is on the tray. ([0020][0058] to measure pressure with pressure sensors if the properties of the device is changed) 
In regard to claim 10, Dau disclose The case of claim 3, the rejection is incorporated herein.
Dau also disclose wherein the at least one sensor comprises a digitizer platform. ([0017]-[0022] with sensors and a processor and a GUI) 
In regard to claim 11, Dau disclose The case of claim 10, the rejection is incorporated herein.
Dau also disclose wherein the digitizer platform comprises a capacitive sensor to detect each of the plurality contact points and a corresponding location of each of the contact points on the tray. ([0020]-[0022] [0057]-[0058], claim 17, sensor to detect the appliance is in proximity to the case and changes in surface contact would indicate the appliance has been mechanically deformed)
In regard to claim 14, Dau disclose The case of claim 11, the rejection is incorporated herein.
Dau also disclose wherein the digitizer platform comprises a digitizer coupled to processor to determine corresponding locations of the plurality of contact points on the tray. ([0017]-[0022][0057][0058]  with sensors and a processor with tasks to determine the contacts points on the surface contacts on the tray) 
In regard to claim 17, Dau disclose The case of claim 1, the rejection is incorporated herein.
Dau also disclose wherein the at least one sensor is configured to detect the deformation based on tracking three-dimensional (3D) points of the dental appliance. (Fig. 3,  [0017]-[0020] [0057]-[0058][0068] sensors in the case and on the tray to sense if the appliance is deformed based on the 3D dental geometry in the case, changes in surface contact would indicate the deformation of the appliance, the changes in surface contact means the relative positions changed) 
In regard to claim 18, Dau disclose The case of claim 17, the rejection is incorporated herein.
Dau also disclose wherein the at least one sensor comprises an optical sensor.  (claim 7, light sensor) 
In regard to claim 22, Dau disclose The case of claim 1, the rejection is incorporated herein.
Dau also disclose further comprising a tag reader for identifying the dental appliance. ([0007] [0065] with active RFID and NFC antenna to identify the tag) 
In regard to claim 23, Dau disclose The case of claim 22, the rejection is incorporated herein.
Dau also disclose wherein the tag reader comprises one or more of a QR code reader, a bar code reader, or an RFID scanner.  ([0007] [0065] with RFID and NFC antenna to identify the tag) 
In regard to claim 24, Dau disclose The case of claim 1, the rejection is incorporated herein.
Dau also disclose wherein the case is operatively coupled to a processor configured to determine a treatment modification based on the deformation. ([0017]-[0022][0056]-[0059]  with sensors and a processor with tasks to determine the actions (scenarios) based on the deformation) 
In regard to claim 25, Dau disclose The case of claim 1, the rejection is incorporated herein.
Dau also disclose further comprising a processor operatively coupled to the at least one sensor to determine a first shape of the appliance at a first time and a second shape of the appliance at a second time and to detect the deformation based on a difference between the first shape and the second shape. ([0003] [0017]-[0022][0057]-[0059]  based on the changes of surface contacts to determine the deformation which implies the time is different and the shape is changed since there is deformation based on checking of the shape) 
In regard to claim 26, Dau disclose The case of claim 25, the rejection is incorporated herein.
Dau also disclose wherein the processor comprises one or more of a processor supported with the tray or a remote server. ([0015]-[0020] a processor on the holding of the container) 
In regard to claim 27, Dau disclose The case of claim 25, the rejection is incorporated herein.
Dau also disclose wherein the processor comprises instructions to detect deformation of the appliance in response to a difference in relative locations of a plurality of contact points. ([0003] [0017]-[0022][0057]-[0059]  based on the changes of surface contacts to determine the deformation with different contact points based on duration data) 
In regard to claim 28, Dau disclose The case of claim 25, the rejection is incorporated herein.
Dau also disclose wherein the first shape comprises a first number of contact points and a second shape comprises a second number of contact points and wherein the processor comprises instructions to detect deformation of the appliance in response to a difference between the first number of contact points and the second number of contact points. ([0003] [0017]-[0022][0057]-[0059], claim 17, based on the changes of surface contacts (critical specific contact points changed which means the number of the specific contact points changed) from the first and second data to determine the deformation and the shape change) 
In regard to claim 30, Dau disclose The case of claim 25, the rejection is incorporated herein.
Dau also disclose wherein the processor comprises instructions to determine a plurality of shapes of the appliance over a plurality of days, and wherein the processor is configured to detect deformation of the appliance.  ([0017]-[0022][0057]-[0059]  with sensors and a processor with tasks to determine the contacts points changes on the surface between times and based on the changes of surface contacts to determine the deformation which implies the time is different and the shape is changed since there is deformation based on checking of the shape) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 15-16, 19-21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dau et al. (hereinafter Dau) US 2019/0110746 in view of Parpara et al. (hereinafter Parpara) US 2019/0102880
In regard to claim 7, Dau disclose The case of claim 6, the rejection is incorporated herein.
But Dau fail to explicitly disclose “wherein the plurality of contact points is not tracked when the tray has a tilted orientation,”
Parpara disclose wherein the plurality of contact points is not tracked when the tray has a tilted orientation. ([0099]-[0103] [0137]-[0142]  determine if to track the image based on specific setting, such as angle an orientation) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Parpara’s aligner image based quality control system into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Parpara’s method of image taking of dental appliance would help to provide more information into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that image of the dental appliance would facilitate identifying the defect related to the dental appliance.
In regard to claim 15, Dau disclose The case of claim 11, the rejection is incorporated herein.
But Dau fail to explicitly disclose “wherein the digitizer platform is configured to detect locations of a plurality of contact points of a polymeric shell appliance.”
Parpara disclose wherein the digitizer platform is configured to detect locations of a plurality of contact points of a polymeric shell appliance. ([0005][0025]-[0029] contact points of a plastic shell appliance) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Parpara’s aligner image based quality control system into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Parpara’s plastic shell dental appliance would help to provide more type of dental appliance into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing a plastic shell dental appliance would facilitate identifying more kinds of dental appliances.
In regard to claim 16, Dau disclose The case of claim 11, the rejection is incorporated herein.
But Dau fail to explicitly disclose “wherein the digitizer platform is configured to detect locations of each of the plurality of contact points with a spatial resolution finer than about 1 mm.”
Parpara disclose wherein the digitizer platform is configured to detect locations of each of the plurality of contact points with a spatial resolution finer than about 1 mm. ([0158]  20 micro pixel is less than 1mm) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Parpara’s aligner image based quality control system into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Parpara’s fine image resolution of dental appliance would help to provide more information into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing fine image resolution of dental appliance would facilitate identifying the defect related to the dental appliance.
In regard to claim 19, Dau disclose The case of claim 18, the rejection is incorporated herein.
But Dau fail to explicitly disclose “wherein the at least one sensor comprises a camera to generate an image of the appliance on the tray and detect the deformation based on the image.”
Parpara disclose wherein the at least one sensor comprises a camera to generate an image of the appliance on the tray and detect the deformation based on the image. ([0016] [0072][0097][0098][0105][0131][0146] camera to generate an image and detect deformation) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Parpara’s aligner image based quality control system into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Parpara’s method of image taking of dental appliance would help to provide more information into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that image of the dental appliance would facilitate identifying the defect related to the dental appliance.
In regard to claim 20, Dau disclose The case of claim 18, the rejection is incorporated herein.
But Dau fail to explicitly disclose “further comprising a light emitter, and wherein the optical sensor is configured to detect a plurality of reflective markers on the dental appliance.”
Parpara disclose further comprising a light emitter, and wherein the optical sensor is configured to detect a plurality of reflective markers on the dental appliance. ([0118][0188]  read optically and detect the marker on the dental appliance) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Parpara’s aligner image based quality control system into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Parpara’s optical sensor would help to provide more information into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that optical sensor would facilitate identifying the defect related to the dental appliance.
In regard to claim 21, Dau disclose The case of claim 17, the rejection is incorporated herein.
But Dau fail to explicitly disclose “wherein the at least one sensor comprises a magnetic sensor configured to detect a plurality of magnets on the dental appliance.”
Parpara disclose wherein the at least one sensor comprises a magnetic sensor configured to detect a plurality of magnets on the dental appliance. ([0118] read magnatically and detect the magnets on the dental appliance) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Parpara’s aligner image based quality control system into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Parpara’s magnetic sensor would help to provide more information into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that magnetic sensor would facilitate identifying the defect related to the dental appliance.
In regard to claim 29, Dau disclose The case of claim 25, the rejection is incorporated herein.
But Dau fail to explicitly disclose “wherein the processor comprises instructions to determine an orientation of the appliance, the orientation comprises a first orientation corresponding to an occlusal side of the appliance contacting the tray and a second orientation corresponding to a gingival side of the appliance contacting the tray.”
Parpara disclose wherein the processor comprises instructions to determine an orientation of the appliance, the orientation comprises a first orientation corresponding to an occlusal side of the appliance contacting the tray and a second orientation corresponding to a gingival side of the appliance contacting the tray. ([0012][0099]-[0102] [0106] [0122] [0126]  orientations of the dental applicant with different sides) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Parpara’s aligner image based quality control system into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Parpara’s taking of dental appliance image from different sides would help to provide more information into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that image of the dental appliance with different side data would facilitate identifying the defect related to the dental appliance.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dau et al. (hereinafter Dau) US 2019/0110746 in view of Akselrod US 2018/0014747
In regard to claim 12, Dau disclose The case of claim 11, the rejection is incorporated herein.
But fail to explicitly disclose “wherein the digitizer platform comprises an array of electrodes to detect locations of the plurality of contact points based on an electrical current between the array of electrodes and the plurality of contact points.”
Akselrod disclose wherein the digitizer platform comprises an array of electrodes to detect locations of the plurality of contact points based on an electrical current between the array of electrodes and the plurality of contact points. ([0347]-[0349] [0487] [0496][0504] [0510] [0512] current flow via capacitor and detect conductive traces (points) from the parallel plates on the material of interest)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Akselrod’s material property monitoring into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Akselrod’s material property monitoring using based on current between the points would help to provide more information into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that material property monitoring using based on current between the points would facilitate identifying the defect related to the dental appliance.
In regard to claim 13, Dau disclose The case of claim 11, the rejection is incorporated herein.
But fail to explicitly disclose “wherein the at least one sensor comprises a conductive sensor configured to detect a plurality of parallel conductive traces on the dental appliance.”
Akselrod disclose herein the at least one sensor comprises a conductive sensor configured to detect a plurality of parallel conductive traces on the dental appliance. ([0347]-[0349] [0487] [0496] [0510] [0512] current flow via capacitor and detect conductive traces from the parallel plates on the material of interest) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Akselrod’s material property monitoring into Dau’s s invention as they are related to the same field endeavor of dental appliance. The motivation to combine these arts, as proposed above, at least because Akselrod’s material property monitoring using based on current between the points would help to provide more information into Dau’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that material property monitoring using based on current between the points would facilitate identifying the defect related to the dental appliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20090221931 A1 	September 3, 2009 		Crohn et al.
APICAL POSITION LOCATOR 
Crohn et al. disclose a method and system are disclosed for detecting an apical position depending on the change in the impedance between a first electrode inserted into the root canal of the tooth of a patient and a second external electrode applied to a body surface of the patient. According to some embodiments, a regulated current such as an alternating current having a substantially constant amplitude is supplied between the two electrodes, and this current serves as a measurement signal. Alternatively or additionally, the frequency of the time varying (e.g. alternating) current is at least 50 KHZ, and/or at most about 300 KHZ. In some embodiments, the presently disclosed device includes a processing unit which determines a capacitance-governed function when the first electrode is in the apical region, and which determined a function at least moderately governed by resistance when the electrode is in the dental neck region… see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143